October 28, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
               ACE PARKING MANAGEMENT, INC., Appellant

NO. 14-13-00129-CV                           V.

 MAIN STREET PARKING, LIMITED AND BRANTLEY MINOR, Appellees
                             &
                 BRANTLY MINOR, Appellant
NO. 14-13-00195-CV                           V.
                ACE PARKING MANAGEMENT, INC., Appellee
                      ________________________________

      Today the Court heard the parties’ joint motion to reverse the judgment
signed by the court below on November 20, 2012. Having considered the motion
and found it meritorious, we order the judgment REVERSED AND REMAND
the cause to the trial court for proceedings in accordance with this Court's opinion.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.